Citation Nr: 1456074	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-08 470	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for schizoaffective disorder prior to March 7, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 7, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the VA RO in Winston-Salem, North Carolina, from which the appeal was certified.

In a May 2011 Supplemental Statement of the Case, the RO granted an increased disability rating of 100 percent for schizoaffective disorder, effective March 7, 2011.  Because the disability rating assigned is the maximum rating available on and after March 7, 2011, that period is no longer on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, because the Veteran is in receipt of a 100 percent schedular rating on and after March 7, 2011 and it is his only service-connected disability, there is no basis for a TDIU subsequent to that date.  38 C.F.R. § 4.16(a); Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the Board has characterized the issue as shown on the title page.


FINDINGS OF FACT

1.  Prior to March 7, 2011, the Veteran's schizoaffective disorder resulted in occupational and social impairment with deficiencies in most areas.

2.  The evidence demonstrates that the Veteran's service-connected schizoaffective disorder rendered him unable to secure or follow a substantially gainful occupation prior to March 7, 2011.





CONCLUSIONS OF LAW

1.  Prior to March 7, 2011, the criteria for a disability rating of 70 percent for schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9211 (2014).

2.  Prior to March 7, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  An October 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  In addition, the Veteran underwent VA examination in November 2008 in connection with his claim.  The record demonstrates that the VA examiner reviewed the pertinent evidence and lay statements.  Additionally, the examination provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
 
The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the level of disability during the period on appeal.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over findings during the period on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505 (2007).
 
Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected schizoaffective disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9211, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected schizoaffective disorder is rated as 50 percent disabling prior to March 7, 2011.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.

The Veteran underwent VA examination in November 2008 in connection with his claim.  The VA examiner noted that the Veteran was on medication for his schizoaffective disorder and that it had been helpful, but the Veteran reported that he still had mood swings with depression, mania, and a desire to isolate himself.  He stated that at times he was easily irritated and worried about losing control.  He further reported that he had not experienced much paranoia, but that he worried about it when he was around a lot of people.  The Veteran indicated that he had not had steady work in several years because he had difficulty being productive and reliable, being around people, and maintaining a daily routine.  The VA examiner noted that the Veteran's appearance, hygiene, and behavior were appropriate, with fair eye contact and normal communication.  The VA examiner also reported that the Veteran's mood was anxious with reactive affect.  His speech was circumstantial and his concentration and short-term memory were somewhat impaired, affecting his ability to understand complex commands.  Some delusions were observed during the examination.  Thought processes, judgment, and abstract thinking were intact.  The Veteran denied suicidal or homicidal ideations.  The VA examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  The Veteran was assigned a GAF score of 50.

Beginning in January 2009 and continuing throughout the period on appeal, the Veteran received continuous mental health treatment through VA.  Throughout the VA treatment records, the VA clinicians reported that the Veteran was well-groomed, friendly and cooperative.  The Veteran's eye contact was generally mildly avoidant, and the Veteran was often agitated or hyperactive.  The Veteran generally stated that his mood was good or fine, but reported frequent episodes of depression and anxiety.  There were no reports of obsessions, delusions, or dissociation, and one report of auditory hallucinations.  Throughout the period, the Veteran denied suicidal ideation.  The Veteran was often easily distractible.  The Veteran reported feeling anxious over finances, and it was repeatedly noted that the Veteran was the primary caregiver for his children.  On one occasion in June 2009, a VA nurse practitioner assigned a GAF score of 40 and noted that the Veteran was mildly disheveled and his thought process was racing, disorganized, and tangential.  Otherwise, VA clinicians assigned GAF scores in the range of 45 to 55, with one score of 70 in June 2010.  In December 2009, the VA nurse practitioner noted that the Veteran demonstrated questionable judgment and partial insight.  In October 2010, the Veteran reported occasional auditory hallucinations and minor mood fluctuation.

In July 2009, the Veteran reported that he had not worked since 2001 and could not function without his medication.  In an August 2009 written statement, the Veteran's parents stated that he had great difficulty holding a job because he could not function in a normal workplace.  They indicated that at times the Veteran became agitated and irritable and was often moody or depressed.  In a September 2009 written statement, the Veteran's wife stated that the Veteran had mood swings with highs and lows.  She reported that some days he would sleep all day and not want to do anything, while other days he was always going.  She stated that she felt he had difficulty letting go of fights, but would often not remember what had occurred.  She reported that the Veteran was very antisocial and reluctant to attend family functions.  She stated that the Veteran had difficulty forming a good relationship with his teenage daughters but was overly protective of the couple's infant daughter.  Finally, the Veteran's wife reported issues with the Veteran's hygiene, stating that he would often refuse to shave, brush his teeth, or change clothes before going out in public.  In a September 2009 statement, the Veteran stated that he would like to work or go to school, but that it was impossible due to his disorder.  He reported that it was difficult for him to get up in the morning and accomplish basic daily tasks.

In an October 2010 written statement, the Veteran indicated that his symptoms included depression, a high level of anxiety when around people, antisocial behavior, trouble concentrating, nervousness, frequent mood changes, agitation, and racing thoughts.  He reported that he sometimes felt withdrawn, while at other times he would ramble on.  He stated that he occasionally experienced auditory hallucinations and feelings of worthlessness or hopelessness.  The Veteran also asserted that it was too stressful for him to work, and that he had not worked in about ten years.

Here, the Board finds the evidence demonstrates that prior to March 7, 2011, the Veteran's schizoaffective disorder resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9211.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's schizoaffective disorder was manifested during this period by a depressed mood, anxiety, irritability, short-term memory impairment, poor concentration, racing thoughts, agitation, difficulty with social and work relationships, and occasional auditory hallucinations, paranoia, and delusions.  Further, the VA examiner in November 2008 found the Veteran had difficulty establishing and maintaining effective work and social relationships and specifically noted that he had deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The Veteran was often agitated and hyperactive, and he reported frequent episodes of anxiety, depression, and stress.  Finally, clinicians assigned GAF scores ranging from 40 to 70 during the period on appeal, indicating a range of serious, moderate, and mild difficulty in social or occupational functioning.  The Board finds it probative that the majority of the GAF scores ranged from 45 to 55, reflecting serious to moderate symptoms, with only one score each of 40 and 70.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent prior to March 7, 2011.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9211; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Though the Veteran does have deficiencies in family relations, he is married and able to take a major role in raising his children.  Additionally, the Veteran denied suicidal or homicidal ideations, and the evidence shows that his thought processes were largely organized with adequate judgment and insight.  Though his wife reported she often had difficulty getting the Veteran to shave or brush his teeth, VA clinicians noted throughout the period on appeal that the Veteran was well-groomed and otherwise able to cope with the activities of daily living.  The record shows that the Veteran reported experiencing auditory hallucinations and delusions on a few occasions, but they were not persistent.  The Veteran demonstrated some short-term memory impairment, but no major memory loss.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for schizoaffective disorder have not been met prior to March 7, 2011.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but not more, for schizoaffective disorder have been met.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected schizoaffective disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9211.  During the period on appeal, the Veteran's schizoaffective disorder was manifested by symptoms of depressed mood, anxiety, irritability, short-term memory impairment, trouble concentrating, racing thoughts, agitation, difficulty with social and work relationships, and occasional auditory hallucinations, paranoia, and delusions.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9211; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has asserted that he is unable to work due to his service-connected schizoaffective disorder.  Additionally, on March 7, 2011, a VA examiner opined that the Veteran had total occupational impairment.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  
	
Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson, 251 F.3d at 1385.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  As the Veteran now has one service-connected disability rated at 70 percent, the schedular criteria are met prior to March 7, 2011.

Throughout the period on appeal, the Veteran has reported that he has been unable to work at all since 2001.  Upon VA examination in November 2008, the Veteran asserted that he could not work because it was difficult for him to be productive and reliable.  Prior to 2001, the Veteran indicated that he had been employed sporadically in various restaurants but was unable to keep a job for very long.  He felt he could not maintain a daily routine due to his mood fluctuations.  The VA examiner opined that the Veteran's psychiatric symptoms caused occupational impairment.  The Veteran had near-continuous mood lability which affected his ability to function effectively.  He had difficulty adapting to stressful circumstances and understanding complex commands.

An August 2009 Social Security statement demonstrates that the Veteran had not had any taxed earnings since 2001.  In an August 2009 written statement, the Veteran's parents asserted that he wanted to work, but could not function in a normal workplace environment.  In October 2010, the Veteran stated that it was too stressful for him to work.  He also indicated that he would like to take some college classes, but that he would not be able to function in a classroom setting.  Throughout the period on appeal, it was noted that the Veteran found it difficult to be in public around people.  The Veteran also repeatedly reported mood swings and difficulty forming routines.

Upon review, the Board finds significant the multiple statements from the Veteran and his family that he was unable to work and that work would be too stressful for him considering the symptoms of his schizoaffective disorder.  The Board also assigns significant probative weight to the opinion of the November 2008 VA examiner that the Veteran's disability caused occupational impairment with deficiencies in most areas.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected schizoaffective disorder rendered him unable to secure or follow a substantially gainful occupation prior to March 7, 2011.  Accordingly, entitlement to a TDIU is warranted prior to March 7, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   

ORDER

Entitlement to a disability rating of 70 percent for schizoaffective disorder prior to March 7, 2011, is granted.

Entitlement to a TDIU prior to March 7, 2011, is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


